POLEN, J.,
concurring specially.
I agree with the majority’s reversal of this restitution order. Having said that, I write separately to note this entire appeal is about $79.00. This writer’s cynicism, bolstered by 23 years of experience in dealing with the juvenile justice [sic] system, emboldens me to suggest it is $79.00 which under most circumstances would not be paid by J.R. even had we affirmed.
My point is the alarmingly disproportionate value of the legal system’s resources — notably resources of the citizens of Florida — 4 judges, 2 public defenders, 1 assistant state attorney, 1 assistant attorney general, numerous clerks and other court personnel, plus the costs of transcripts, files, etc. — which have been expended to secure this reversal. All this leads me to the unsettling, and not too rhetorical question: Is it worth it? Put another way, even knowing that J.R. can bring such an appeal, and he is technically correct, in this age of shrinking budget dollars and overworked lawyers and judges, is it entirely appropriate to bring such an issue to an appellate court? For $79.00?